Citation Nr: 1529961	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Prior to January 16, 2014, entitlement to an initial evaluation in excess of 20 percent for service-connected chronic lumbar strain.

2.  On and after January 16, 2014, entitlement to an initial evaluation in excess of 40 percent for service-connected chronic lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board remanded the case for further development in August 2014.  In a March 2015 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy of the left and right lower extremities associated with the Veteran's service-connected lumbar spine disability.  The Veteran has not expressed disagreement with that determination and those issues are not before the Board at this time.  

In the same rating decision, the AMC granted an increased rating for chronic lumbar strain and assigned a 40 percent evaluation, effective from January 16, 2014.  Since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An additional remand is required prior to final adjudication of the Veteran's claim for entitlement to a higher evaluation for his service-connected chronic lumbar strain.  VA treatment records must be obtained on remand.  It does not appear that any attempts have been made to obtain updated VA treatment records with respect to the Veteran's treatment for his low back disorder: the last records are dated in 2011 and it isn't clear if he has continued to receive treatment.  Thus, all relevant and outstanding VA treatment records during the entire appeal period must be secured and associated with the record. 

In addition, the Veteran indicated that he was treated by a chiropractor for his low back disorder.  See March 2011 VA Form 9; January 2010 VA treatment record.  On remand, an additional attempt should be made to secure these records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after January 2010 from the Black-Hills VA Health Care System in Fort Meade, South Dakota.  The Veteran indicated he moved to Los Angeles, California in 2011.  See March 2011 VA Form 9.  All pertinent records of treatment from VA Medical Centers in California should also be obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Request the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for his chiropractor so that VA may obtain those records.  See March 2011 VA Form 9.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

